Portions of this agreement have been redacted in accordance with Regulation S-K
Item 601(b)(10). The redactions are indicated with six asterisks (******). Such
omitted information is not material and would likely cause competitive harm to
the registrant if publicly disclosed.
Exhibit 10.1
THIRD AMENDMENT TO FACILITIES CONNECTION AGREEMENT
THIS THIRD AMENDMENT TO FACILITIES CONNECTION AGREEMENT (this "Third Amendment")
is made effective as of the 9th day of April, 2020 (the "Third Amendment
Effective Date").
BETWEEN:
USD TERMINALS CANADA ULC ("USDTI")
(formerly USD Terminals Canada, Inc.)
— and —
GIBSON ENERGY INFRASTRUCTURE PARTNERSHIP ("Gibson")


— and —
USD TERMINALS CANADA II ULC ("USDTII"),
(collectively referred to as the "Parties", and a "Party" means either one of
them; USDTI and USDTII are, collectively, "USD")


Recitals
WHEREAS the Parties are parties to that certain Facilities Connection Agreement
dated June 4, 2013 (together with all exhibits, schedules, annexes and other
attachments thereto, as well as any amendments thereto, collectively, the "FCA")
pursuant to which they have established and are operating the Facilities, being
those as they existed prior to the expansion thereof by adding the USD
Interconnection Facilities and USD Rail Terminal Drubit Modifications as
described in this Third Amendment (such being the "Original Facilities");
WHEREAS, Hardisty Energy Terminal Limited Partnership ("HETL") intends to
construct, commercialize, operate and maintain a diluent recovery unit and
associated support infrastructure including but not limited to tankage,
pipelines, utility connections and support systems (the "Hardisty DRU", as
further defined below) for the acceptance of Dilbit (defined below) for
separating into Drubit (defined below) and Return Condensate (defined below), to
be located on land currently owned by USD immediately adjacent to the Rail
Terminal;
WHEREAS the Parties have entered into that certain letter Facilities Access
Agreement dated April 9, 2020 among themselves and HETL pursuant to which the
Parties have agreed to provide access to and services on the Facilities in
relation to Drubit Customer Contracts (defined below) ("FAA");



--------------------------------------------------------------------------------

- 2 -
WHEREAS the Parties and HETL have entered into, or will shortly enter into a
certain Interconnection Agreement (as amended from time to time, the "ICA")
which provides for the construction, ownership, maintenance and operation of the
DRU Interconnection Facilities (defined below) and other related matters;
WHEREAS, HETL intends to (on behalf of its Drubit Customers, as defined below)
transport Dilbit (defined below) to the Hardisty DRU, and then using HETL's
proprietary and patented DRU technology, separate diluent from the Dilbit to
produce Drubit and Return Condensate, and then transport the Drubit to the Rail
Terminal to be loaded onto railcars, and return the separated Return Condensate
(defined below) to the Gibson Terminal by pipeline;
WHEREAS, the Parties desire to amend the FCA to the extent necessary in order to
accommodate and facilitate the terms of the FAA.
NOW THEREFORE in consideration the covenants and agreements between the Parties
contained in this Third Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.Definitions. Unless otherwise defined, capitalized words and phrases used
herein, including in the preamble, shall have the meanings set out in the FCA.
2.FCA Definitions Amendments: The definitions of the following words and phrases
are (i) to the extent already defined in the FCA, deleted and replaced with the
following noted text; and (ii) to the extent not already defined in the FCA,
added to Section 1 at the appropriate alphabetical location:
"Customer" means, as the context requires, either a Dilbit Customer or a Drubit
Customer, and, for certainty, a Person can be both a Dilbit Customer (to the
extent it is a party to an FSA but not the other related Drubit Customer
Contracts) and a Drubit Customer (to the extent it is party to a full set of
Drubit Customer Contracts).
"Dilbit" means bitumen blended with a diluent for the purposes of meeting
viscosity and density specifications adequate to flow through the Pipeline
Facilities.
"Dilbit Customer" means any entity that is a Party to an FSA opposite USD (but
only where it is a party to an FSA but not the other related Drubit Customer
Contracts) and excludes to the extent such Person is or may become a Drubit
Customer.
"DRU Dilbit Connection" means an HETL owned pipeline for the transfer of Dilbit
received by the Rail Terminal (from the Pipeline Facilities) for delivery to the
Hardisty DRU, and includes all of the pipeline, piping and associated
infrastructure connecting the Hardisty DRU to the USD Dilbit Interconnection
Point, including the pipeline that will deliver Dilbit from the USD Dilbit
Interconnection Point to the applicable facilities at the Hardisty DRU, as more
fully described in the ICA, and includes any HETL owned custody transfer systems
forming part of such facilities.



--------------------------------------------------------------------------------

- 3 -
"DRU Flush Connection" means an HETL owned pipeline for the transfer of flushed
Drubit, Dilbit or other material from the railcar loading rack and related
facilities located at the Rail Terminal to the DRU Dilbit Connection, and
includes all of the pipeline, piping and associated infrastructure connecting
the Rail Terminal to the DRU Dilbit Connection, including the pipeline that will
deliver the flushed Drubit, Dilbit, or other material from the USD Flush
Interconnection Point to the applicable facilities at the Hardisty DRU, as more
fully described in the ICA, and includes any HETL owned custody transfer systems
forming part of such facilities.
"DRU Interconnection Facilities" means the DRU Dilbit Connection, the DRU Flush
Connection and the DRU Rail Connection.
"DRU Rail Connection" means an HETL owned pipeline for the delivery of Drubit
from the Hardisty DRU to the Rail Terminal and includes and includes all of the
pipeline, piping and associated infrastructure connecting the Hardisty DRU to
the USD Drubit Interconnection Point, including the pipeline that will deliver
Drubit from the Hardisty DRU to the USD Drubit Interconnection Point, as more
fully described in the ICA, and includes any HETL owned custody transfer systems
forming part of such facilities.
"Drubit" means "DRUbit®" which means bitumen separated from Dilbit by the
Hardisty DRU to be transported to the Rail Terminal through the DRU Rail
Connection.
"Drubit Customer" means any entity that is party to an SSA opposite HETL.
"Drubit Customer Contracts" means, as the context requires, one, all or any
combination of an SSA, an FSA, a contract with Gibson or its Affiliates
providing for Dilbit terminalling services at the Gibson Terminal, and a
contract with Gibson or its Affiliates providing for Return Condensate
terminalling and handling at the Gibson Terminal.
"Facilities Services Agreement" or "FSA" means (a) in respect of a Dilbit
Customer, a commercial contract developed and entered into by USD with Dilbit
Customers for bundled capacity to handle that Dilbit Customer's Dilbit via the
Rail Terminal and Pipeline Facilities; and (b) in respect of a Drubit Customer,
a commercial contract developed and entered into by USD with Drubit Customers
for bundled capacity to handle that Drubit Customer's Dilbit and Drubit via the
Facilities.
"Gibson Terminal" means the crude oil terminalling facility owned and operated
by Gibson or its Affiliates located in Hardisty, Alberta.
"Hardisty DRU" means the Diluent Recovery Unit and associated support
infrastructure including but not limited to tankage, pipelines, utility
connections and support systems located at Hardisty, Alberta and which is to be
constructed and owned by HETL.
"Interconnection Point" means the location where a Party's ownership of its
Facilities ends and connects to the DRU Interconnection Facilities, and where
custody, care, and



--------------------------------------------------------------------------------

- 4 -
control of Dilbit, Drubit or other materials being transported passing through
that point transfers from one entity to another, as more fully described in the
ICA.
"Product" means (a) in relation to a Drubit Customer, its Dilbit received at the
DRU Dilbit Connection and its Drubit delivered on its behalf to the DRU Rail
Connection; and (b) in relation to a Dilbit Customer, means and is restricted to
Dilbit delivered to the Rail Terminal (and for certainty, excludes any Drubit).
"Rail Terminal" means the USD owned and operated Crude Oil Unit Train Loading
facility located approximately 5km east of the Gibson Terminal.
"Return Condensate" means the condensate or other diluent separated from Dilbit
by the DRU to be returned to the Gibson Terminal.
"Separation Services" means, as further specified and detailed in an SSA, the
receipt and handling of Dilbit to separate therefrom the Drubit and the Return
Condensate, to temporarily store and deliver same to (respectively) the Rail
Terminal and the Gibson Terminal.
"SSA" or "Separation Services Agreement" means an agreement entered into by HETL
and a Drubit Customer pursuant to which HETL provides Separation Services to the
Drubit Customer at the Hardisty DRU.
"USD Dilbit Interconnection Point" means the Interconnection Point between the
DRU Dilbit Connection and the USD Interconnection Facilities, as more fully
described in the ICA.
"USD Drubit Interconnection Point" means the Interconnection Point between the
DRU Rail Connection and the USD Interconnection Facilities, as more fully
described in the ICA.
"USD Flush Interconnection Point" means the Interconnection Point between the
Rail Terminal and the DRU Flush Connection, as more fully described in the ICA.
"USD Interconnection Facilities" means the USD owned piping and associated
infrastructure connecting the Rail Terminal to the DRU Interconnection
Facilities, including:
i.the piping that will deliver Product (received by USD from Gibson through the
Pipeline Facilities) from the applicable facilities at the Rail Terminal to HETL
at the USD Dilbit Interconnection Point;
ii.the piping that will deliver Product (received by USD from HETL at the USD
Drubit Interconnection Point) to the applicable rail loading facilities at the
Rail Terminal; and



--------------------------------------------------------------------------------

- 5 -
iii.the piping that will deliver flushed Product from the Rail Terminal's
railcar loading rack to the USD Flush Interconnection Point;
as more fully described in the ICA, and includes any USD owned and operated
custody transfer systems forming part of such facilities, with the total
estimated costs for the USD Interconnection Facilities aggregating to ****** (+/
15%).
"USD Rail Terminal Drubit Modifications" means:
i.the installation of an additional heat tracing on the existing 8 – 4" header
and loading lines and the addition of heat tracing and insulation on the
existing 24 – 10" headers. The existing 8 – 4" header and loading lines will
require removal of existing insulation to install heat tracing for an estimated
cost of ****** (+/ 15%);
ii.the installation of a new electrical service drop and transformer to support
the additional heat tracing for an estimated cost of ****** (+/ 15%);
iii.the addition of electrical distribution equipment and monitoring for the
additional heat tracing, additional temperature monitoring, and additional
pressure monitoring for an estimated cost of ****** (+/ 15%); and
iv.the installation of piping tie-ins for Drubit supply to the Rail Terminal's
railcar loading rack, diluent supply to the Hardisty DRU, and flush return line
for an estimated cost of ****** (+/ 15%),
with the total estimated costs for the USD Rail Terminal Drubit Modifications
aggregating to ****** (+/ 15%).
3.Exhibit D (Product Specifications). Exhibit D is replaced with the new Exhibit
D contained in Appendix 1 to this Third Amendment.
4.Section 2(a). Section 2(a), as amended by the First Amendment to the
Facilities Connection Agreement dated as of the 2nd day of November, 2018, is
deleted and replaced with the following:
"Subject to the earlier termination of this Agreement as provided for herein,
the term of this Agreement shall commence as of the Effective Date and shall
extend to that date which is twenty-five (25) years following the effective date
of the Third Amendment to the Facilities Connection Agreement (the "Term")."
5.Section 2(d). The second last sentence of Section 2(d) is deleted and replaced
with the following:
"Gibson covenants and agrees that such Pipeline Facilities shall be exclusively
dedicated by Gibson for transfer of Dilbit from the Gibson Terminal to the Rail
Terminal for (i) in relation to Dilbit Customers, movement of such Product via



--------------------------------------------------------------------------------

- 6 -
railcars at the Rail Terminal; and (ii) in relation to Drubit Customers,
delivery by USD to the Hardisty DRU via the applicable USD Interconnection
Facilities and the DRU Dilbit Connection."
6.Section 2(e). USD agrees to construct (a) the USD Interconnection Facilities
in accordance with the ICA, (b) the USD Rail Terminal Drubit Modifications, and
such shall form an expansion and part of the overall Facilities in the FCA. The
Parties hereby replace the content of the current versions of both Exhibit "B"
and Exhibit "C" with the drawing and descriptions contained in Appendix 2 to
this Third Amendment to reflect such additional Facilities. In addition, the
last 2 sentences of Section 2(e) are deleted and replaced with the following:
"The Rail Terminal shall be exclusively dedicated by USD for (i) in relation to
Dilbit Customers, the loading and unloading of railcars with Dilbit transferred
only from the Pipeline Facilities; (ii) in relation to Drubit Customers,
delivery of Dilbit (received only from the Pipeline Facilities) to the Hardisty
DRU and the loading of railcars with Drubit produced by the Hardisty DRU and
transferred by the DRU Rail Connection; and (iii) as required by the operations
noted in (i) and (ii), flushing and returning Dilbit, Drubit or other material
flushed from the Rail Terminal railcar loading rack and related facilities, to
the Hardisty DRU via the DRU Flush Connection; provided however that it is
understood and agreed by the Parties that other incidental uses of extra land at
the Rail Terminal by Third Parties for purposes including, but not limited to,
grazing livestock, agricultural crops, gas wells, Third Party pipeline crossings
and so on are acceptable so long as they do not interfere or compete with any of
the operations at the Rail Terminal described in (i), (ii) and (iii) above.
Without limiting the foregoing, USD covenants and agrees that the Pipeline
Facilities, the DRU Dilbit Connection, the DRU Rail Connection and the DRU Flush
Connection shall be the only pipeline(s) and facilities connected to the Rail
Terminal for handling Product."
7.Section 2(j). The Parties agree that the establishment of the USD
Interconnection Facilities and USD Rail Terminal Drubit Modifications are
expansions of the Facilities and that each Party's portions of the capital costs
incurred to establish USD Interconnection Facilities and USD Rail Terminal
Drubit Modifications are to be included as part of the capital cost expansion
calculation for all purposes under the FCA (including any resulting payment
adjustments between Gibson and USD so as to maintain the same Gibson Proportion
and the USD Proportion as was in place prior to the expansions resulting from
the USD Interconnection Facilities and USD Rail Terminal Drubit Modifications)
and each of the Parties specifically agrees to and authorizes the expenditures
associated with the establishment of the USD Interconnection Facilities and USD
Rail Terminal Drubit Modifications.
USDTII shall provide appropriate back-up documentation for all capital costs
associated with the establishment of the USD Interconnection Facilities and USD
Rail Terminal Drubit Modifications to be shared by Gibson so as to maintain the
current Gibson



--------------------------------------------------------------------------------

- 7 -
Proportion. In the event that the USDTII capital costs exceed the upper limit
(the “Cost Upper Limit”) contemplated for the USD Interconnection Facilities
and/or the USD Rail Terminal Drubit Modifications as specified in the
definitions for same noted above, then USDTII shall be solely responsible for
any such cost overruns and shall not be entitled to Gibson Proportion
reimbursement from Gibson for such cost overruns. For certainty (a) any capital
costs incurred by USDTII above the Cost Upper Limit shall not be included in the
calculation of the USD Proportion, the intent being that such amounts paid by
USDTII will not result in any reduction in or dilution of the Gibson Proportion,
and this same principle applies to any capital cost overruns (being capital
costs above the +15% of the amounts noted in Section 4 and Section 5 of the
Second Amendment) of either party associated with the expansion work undertaken
as contemplated by the Second Amendment; and (b) the parties hereby mutually
agree to offset capital reimbursements against amounts owing relative to the
First Amendment, the Second Amendment and this Third Amendment.
8.Section 3(b). The first sentence of Section 3(b) is deleted and replaced with
the following:
"USD shall develop, issue and enter into FSAs with Customers for the bundled
capacity to handle that Customer's Product via the combined Pipeline Facilities
and Rail Terminal, however, as a prerequisite, each such Dilbit Customer must
also have an agreement with Gibson for capacity to handle such Dilbit at the
Gibson Terminal and each such Drubit Customer must have in place the full set of
Drubit Customer Contracts."
9.Section 3(e). Section 3(e) is deleted and replaced with the following:
"Gibson shall stage inventories relevant to movements required by Dilbit
Customers and Drubit Customers within the Gibson Terminal and provide the
movement of Product to the Rail Terminal via the Pipeline Facilities and the DRU
Dilbit Connection to meet the railcar loading described above or the SSA
nominated schedule and volumes (as provided to Gibson by the applicable
Customer) so long as such Product meets the Product Specifications. Customers
will be responsible for ensuring that Product delivered from the Gibson Terminal
through the Pipeline Facilities and either to the Rail Terminal for loading onto
railcars, or for delivery by USD to the Hardisty DRU (as applicable), meets the
Product Specifications. Gibson shall monitor and operate the Pipeline Facilities
at all times to ensure there is no over pressurization of the Facilities or the
DRU.
10.Section 3(l). In respect of Section 3(l), all matters related to the DRU
Interconnection Facilities and the USD Interconnection Facilities and the
design, provision and installation of data communications equipment to enable
the electronic exchange of information pertaining to the control and operation
of such facilities shall be addressed in the ICA.
11.Section 5(e). Section 5(e) is deleted and replaced with the following:



--------------------------------------------------------------------------------

- 8 -
"Gibson shall, as between it and USD, be deemed to be in exclusive possession,
custody and control of the (i) in respect of a Dilbit Customer, such Customer's
Dilbit during the shipment of the Dilbit through the Pipeline Facilities until
the Product passes the flange where it enters into the railcar loading facility
at the Rail Terminal; and (ii) in respect of a Drubit Customer, such Customer's
Dilbit during the shipment of the Dilbit through the Pipeline Facilities until
the Dilbit passes the Interconnection Point noted for the DRU Dilbit Connection
in the ICA.
As between USD and Gibson, (X) the Dilbit for a Dilbit Customer shall be in
exclusive possession, custody and control of USD from the time it enters into
the railcar loading facility at the Rail Terminal until it leaves the Rail
Terminal on railcars via the railroad; and (Y) the Drubit for a Drubit Customer
shall be in exclusive possession, custody and control of USD from the time it
passes the custody transfer point noted for the DRU Rail Connection in the ICA
until it leaves the Rail Terminal on railcars via the railroad.
The precise point at which the Dilbit enters into the railcar loading facility
at the Rail Terminal is as identified in Exhibits "B" and "C", and custody
transfer point at which the Drubit enters into the railcar loading facility at
the Rail Terminal is the DRU Rail Connection Interconnection Point as identified
in the ICA."
12.Section 5(f). Section 5(f) is deleted and replaced with the following:
"Gibson shall be responsible for and assume any liability with respect to all
losses of Product while the Product is deemed in its exclusive possession,
custody and control in accordance with Section 5(e) and the Gibson Rules and
Regulations. USD shall be responsible for and assume any liability with respect
to all losses of Product while it has exclusive possession, custody and control
of same in accordance with Section 5(e). In each case, any further liability
involving the Customer shall be determined in accordance with the provisions
hereof and the applicable FSA and any additional contract between Gibson or USD
and the Customer."
13.Section 6(a). Section 6(a) is modified by adding the following sentence to
the end of the Section:
"For certainty, revenues received by Gibson under the Drubit Customer Contracts
outside the FSA (i.e., any Dilbit terminalling services agreement and any Return
Condensate handling agreement between the DRU Customer and Gibson), and any
Dilbit terminalling services agreement between Gibson and a Dilbit Customer at
the Gibson Terminal are solely for the account of Gibson and not Terminal
Revenues"
14.Section 8. Section 8(a) is modified by deleting same in its entirety and
replacing it with the following, with the intent that the original Section 8
remains in place but applies solely to Dilbit handled by the Original Facilities
on behalf of Dilbit Customers, and the



--------------------------------------------------------------------------------

- 9 -
nomination and scheduling provisions detailed in the FAA apply in respect of
Dilbit, Drubit and Return Condensate handled by the Facilities on behalf of a
Drubit Customer:
"(a) In respect of Dilbit Customer Product movements, no later than three (3)
Business Days prior to applicable forecast or information reporting requirement
deadlines prescribed by the Crude Oil Logistics Committee (www.colcomm.com) for
each month, USD will notify Gibson of the proposed schedule of Dilbit shipments
to the Rail Terminal beginning on the 1st day of the following month and shall
request its Dilbit Customer to also notify Gibson of its nomination from the
Gibson Terminal for the movements of Dilbit from the Gibson Terminal directly to
the Rail Terminal for such month. USD will also immediately notify Gibson (and
will cause its Dilbit Customer to notify Gibson) of any revision to the initial
scheduled volume which was communicated to Gibson the previous month.
(b) Nomination notices shall include:
(i) the period during which deliveries will need to be made;
(ii) the grade and quantity of Dilbit to be delivered;
(iii) estimated time of commencement of each delivery;
(iv) a USD contact and phone number; and
(v) the name of the Dilbit Customer.
(c) USD will notify to update Gibson on a daily basis of expected current day
and subsequent seven (7) days rail Dilbit volumes to be loaded based on the
schedule of railcars dedicated to Dilbit expected to be arriving at the Rail
Terminal.
(d) USD will update Gibson real time on the Dilbit volume required to complete
each individual batch to accommodate the actual Dilbit railcars being loaded.
This will occur as the final cut of railcars are being loaded for each train and
is to give Gibson the information necessary for Gibson to make the switch at the
Gibson Terminal in order for the Product to be loaded on the next train to be
delivered as linefill into the Pipeline Facilities to push the Product into the
railcars to complete the current train loading. All nominations and scheduling
notices shall be in writing to:
Gibson Energy Partnership
Attention: GM Shipper Service
1700, 440 - 2nd Avenue SW Calgary, Alberta T2P 5E9
Telephone: ###-###-####
Facsimile: ###-###-####
Email For nominations: ###############@###########
Email for splits: ######@###########





--------------------------------------------------------------------------------

- 10 -
(e) With respect to nominations and scheduling of Dilbit to the DRU Dilbit
Connection for Drubit Customers, and nominations and scheduling of Drubit to the
DRU Rail Connection and Return Condensate to the Gibson Terminal, the
nominations and scheduling terms and procedures set forth in the FAA shall
apply."
15.Section 22. Each Party represents and warrants to the other, as of the date
of its signature, the items contained in Section 22 of the FCA in respect of
this Third Amendment.
16.Section 24. Section 24 (Dispute Resolution) shall apply mutatis mutandis to
any dispute arsing between the Parties under or pursuant to this Third
Amendment.
17.Change to Section 4 (The Gibson Investment) of the Second Amendment. With
regard to Section 4 (The Gibson Investment) of the Secondment Amendment to the
Facilities Connection Agreement dated August 23, 2019, the first 4 lines of such
Section are deleted and replaced with the following:
"Gibson shall fund and execute the capital investments required (the "Gibson
Investment") to have the Gibson Terminal and Pipeline Facilities meet the
Service Parameters for the noted Product Classifications contained in Exhibit
"K", including:"
18.Add New Exhibit 'K". A new Exhibit K is added to the FCA in the form
contained in Appendix 3 to this Third Amendment to add the detail related to the
change made by Section 17 of this Third Amendment.
19.Replace Exhibit "F". Exhibit F to the FCA is replaced with the Electronic
Signals Exchange contained in Appendix 4 to this Third Amendment.
20.Intent and Additional Changes: The Parties acknowledge and agree that, except
with regard to the change contemplated by Sections 17, 18 and 19 of this Third
Amendment (which is intended only to update and clarify the noted FCA
information), it is their intent to modify the FCA pursuant to this Third
Amendment only to the degree necessary to accommodate and allow for the services
and access contemplated by the FAA and the expansion of the Facilities
contemplated hereunder (the "Purpose"). If after execution of this Third
Amendment any Party becomes aware of an additional change needed, or any
correction required to this Third Amendment, in order to properly effect the
Purpose, such Party shall give notice of same to the other Party and the Parties
shall use their reasonable good faith efforts to further amend the FCA to more
fully and properly fulfill the Purpose.
21.Further Assurances. Each Party agrees that they shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements or amendments as may reasonably be
requested in order to carry out the intent and accomplish the purposes of this
Third Amendment and the consummation of the transactions contemplated hereby. In
addition to the foregoing and



--------------------------------------------------------------------------------

- 11 -
without limiting same, the Parties agree that they will use reasonable best
efforts to, without further compensation, enter into additional documents to
further amend the FCA so as to implement and accommodate the intent and terms of
the FAA.
22.Continuing Effect. Each of the Parties acknowledges and agrees that the FCA,
as amended by this Third Amendment, shall be and continue in full force and
effect and is hereby ratified and confirmed and the rights and obligations of
the Parties thereunder shall not be affected or prejudiced in any manner except
as specifically provided for herein. The Parties each agree that all of their
respective obligations and liabilities under the FCA, as amended by this Third
Amendment, shall not have been nor shall they be released, discharged or in any
way whatsoever reduced or diminished as a result of the execution and delivery
of this Third Amendment.
23.Headings. The headings used in this Third Amendment are inserted for
convenience of reference only and shall not affect the construction or
interpretation of this Third Amendment.
24.Severability. If any term or other provision of this Third Amendment is
invalid, illegal or incapable of being enforced under any applicable rule or
law, such provision shall be ineffective only to the extent of such invalidity,
illegality or unenforceability and all other conditions and provisions of this
Third Amendment shall nevertheless remain in full force and effect.
25.Amendment or Waiver. This Third Amendment may be amended, modified,
supplemented, restated or discharged (and the provisions hereof may be waived)
only by one or more instruments in writing signed by the Party against whom
enforcement of the amendment, modification, supplement, restatement, discharge
or waiver is sought.
26.Governing Law. This Third Amendment shall be governed by and construed and
enforced in accordance with the laws of the Province of Alberta.
27.Amendments and Supplements. Any reference herein to this Third Amendment
shall be deemed to include reference to the same as it may be amended, modified
and supplemented from time to time.
28.Enurement. This Third Amendment shall be binding upon and enure to the
benefit of the Parties and their respective successors and permitted assigns.
29.Counterpart Execution. This Third Amendment may be executed and delivered in
separate counterparts and delivered by one Party to the others by facsimile or
other electronic means (such as an e-mail exchange of .pdf, .tif or similar
files), each of which when so executed and delivered shall be deemed an original
and all such counterparts shall together constitute one and the same agreement.
[Remainder of this page left intentionally blank, signature page follows]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF the Parties have executed this Third Amendment as of the date
first written above.
GIBSON ENERGY INFRASTRUCTURE PARTNERSHIP,
by its managing partner, Gibson Energy ULC




_/s/ Michael Lindsay_____________________________________
Name: Michael Lindsay
Title: Senior Vice President, Operations and Engineering


USD TERMINALS CANADA ULC




_/s/ Jim Albertson_____________________________________
Name: Jim Albertson
Title: Sr. Vice President, Commercial Development – Canada
        


USD TERMINALS CANADA II ULC


_/s/ Jim Albertson_____________________________________
Name: Jim Albertson
Title: Sr. Vice President, Commercial Development – Canada





--------------------------------------------------------------------------------



Appendix 1
New Exhibit "D" to FCA
Dilbit shall:
(a)  be Surmont Dilbit crude oil (Surmont Heavy Dilbit – SHD) or equivalent or
other Product that complies with the Rules (as "crude oil" is defined under the
provisions of the Oil and Gas Conservation Act, R.S.A. 2000, c. O-6) of typical
crude oil characteristics as produced in Canada, and with the producers
following normal field production processing for separation of the oil to be
received via pipelines free of gas, sand and any other foreign materials; and
(b)  meet the quality parameters for each of the feeder pipelines on which the
SHD or equivalent or other Product that complies with the Rules will be
delivered. For example and without limitation, the key quality parameters for
Enbridge pipelines are:
(i)  temperature less than 38 degrees Celsius,
(ii)  Vapor Pressure (VPCR 4:1 @ 37.8 degrees Celsius) < 95 kPaa, and a True
Vapor Pressure (TVP) < 76 kPaa,
(iii) sediment & water less than or equal to 0.5 percent by volume,
(iv)  density less than or equal to 940 kg/m3 at 15 degrees Celsius,
(v)  kinematic viscosity <= 380 cSt determined at the pipeline reference
temperature (ranges from 7.5 degrees Celsius to 18.5 degrees Celsius), and an
absolute viscosity limit (independent of temperature) of 650 cSt, and
(vi)  organic Chlorides < 1 wppm,
(c)  not exceed hydrogen sulphide level of 20 ppm in the liquid phase and
(d)  otherwise conform to the specifications for the Gibson Hardisty Terminal.


Drubit shall:
(a)  be Drubit crude bitumen (as "crude bitumen" is defined under the provisions
of the Oil and Gas Conservation Act, R.S.A. 2000, c. O-6) of typical crude
bitumen characteristics as produced in Canada, and with the producers following
normal field production processing for separation of the oil to be shipped via
railcars free from the gas, sand and any other foreign materials;
(b)  meet the following quality parameters:



--------------------------------------------------------------------------------

- 2 -
(i)  sediment & water less than or equal to 0.5 percent by volume,
(ii)  density at 15 degrees Celsius:
1. greater than or equal to 975 kg/m3, and
2. less than or equal to 1,015 kg/m3,
(iii)  flash point of greater than or equal to 99 degrees Celsius,
(iv)  hydrogen sulphide level of less than 20 ppm in the liquid phase, and
(v)  organic Chlorides < 1 wppm.


Return Condensate shall:
(a)  be Condensate (as "condensate" is defined under the provisions of the Oil
and Gas Conservation Act, R.S.A. 2000, c. O-6) of typical condensate
characteristics as produced in Canada, and with the producers following normal
field production processing for separation of the condensate to be shipped via
pipeline; and
(b)  meet the quality parameters of the Condensate Blend Pool Quality
Specifications as defined by the Enbridge Quality Pooling Specification Package
dated September 1, 2018,
(c)  have hydrogen sulphide level of less than 20 ppm in the liquid phase, and
(d)  have organic Chlorides < 1 wppm.






--------------------------------------------------------------------------------





Appendix 2
Replacement for Exhibits "B" and "C" to FCA








(See attached)
        




--------------------------------------------------------------------------------







Appendix 3
New Exhibit "K" to FCA
Product Classifications and Service Parameters specific to each Interconnection
Point:

Interconnection Point (IP)Approved Product ClassificationsGibson Transaction
TypeGibson ConnectivityCTS InformationMeter Manifold(s)O&M Costs
RecoverableService Parameters(Yes/No)CTS OwnerIdentificationManifold
SharingSpare Meter Provision
Minimum Flow Rate(2)
Maximum Flow RateMRPDP(3) at IPDesign Pressure Downstream of
IPCondensateDilbitDRUbit(Receipt / Delivery)(Tightline / Tankage /
Both)(Functional Tag Name)(Dedicated / Non-Dedicated)(Installed / Shelf /
None)(Yes/No)(m3/hr)(m3/hr)(kPag)(kPag)1 – Delivery to
RailNoYesNoDeliveryTankageDRUTBDNon-DedicatedInstalledNo243,60034519651 –
Delivery to
DRUNoNoNoDeliveryTightlineDRUTBDNon-DedicatedInstalledNo2,7253,150TBD1965

Notes:
1) TBD values above to be completed during detailed engineering of the DRU
Facility.
2) Minimum Flow Rate is required to meet API MPMS velocity requirements for
product sampling.
3) MRPDP means Minimum Required Product Delivery Pressure at maximum flow rate
at 380cSt or below.














--------------------------------------------------------------------------------





Appendix 4
Replaced Exhibit "F" to FCA


(See Attached)



